                                                                                                Case 2:20-cv-01795-KJD-NJK Document 19
                                                                                                                                    18 Filed 12/29/20
                                                                                                                                             12/28/20 Page 1 of 2
                                                                                                                                                                3



                                                                                      1 CHRISTENSEN JAMES & MARTIN
                                                                                        Daryl E. Martin, Esq. (6735)
                                                                                      2
                                                                                        Laura J. Wolff, Esq. (6869)
                                                                                      3 7440 W. Sahara Avenue
                                                                                        Las Vegas, Nevada 89117
                                                                                      4 Telephone: (702) 255-1718
                                                                                        Facsimile: (702) 255-0871
                                                                                      5 Email: dem@cjmlv.com, ljw@cjmlv.com

                                                                                      6 Attorneys for Glaziers Trusts

                                                                                      7                               UNITED STATES DISTRICT COURT
                                                                                                                           DISTRICT OF NEVADA
                                                                                      8
                                                                                        The Trustees of the Glazing Health and Welfare Case No.: 2:20-cv-01795-KJD-NJK
                                                                                      9 Fund, Southern Nevada Glaziers and
                                                                                     10 Fabricators Pension Trust Fund; Painters,         ORDER  GRANTING
                                                                                                                                          STIPULATION   AND STIPULATION
                                                                                                                                                             ORDER TO
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                        Glaziers and Floorcoverers Joint Apprenticeship TO   EXTEND  TIME   FOR  DEFENDANTS
                                                                                                                                          EXTEND TIME FOR DEFENDANTS
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 and Journeyman Training Trust; Painters,          TO RESPOND TO THE COMPLAINT
                                                                                        Glaziers and Floorcoverers Safety Training
                                                                                     12 Trust Fund; Painters and Glaziers Market
                                                                                                                                              (THIRD REQUEST)
                                                                                        Recovery Fund; Southern Nevada Painters and
                                                                                     13 Decorators and Glaziers Labor-Management

                                                                                     14 Cooperation Committee Trust; Painters and
                                                                                        Allied Trades Labor-Management Cooperation
                                                                                     15 Initiative; Glaziers Industry Promotion Fund;
                                                                                        International Painters and Allied Trades Industry
                                                                                     16 Pension Trust Fund; IUPAT District Council 16,
                                                                                        Glaziers, Architectural Metal and Glassworkers’
                                                                                     17
                                                                                        Local Union 2001; Local 2001 Political Action
                                                                                     18 Fund; Political Action Together Fund,

                                                                                     19                         Plaintiffs,
                                                                                          vs.
                                                                                     20
                                                                                          Raydeo Enterprises, Inc., a Georgia Corporation;
                                                                                     21
                                                                                          Suretec Insurance Company, a Texas surety;
                                                                                     22   Mortenson-Mccarthy Las Vegas Stadium, a
                                                                                          Joint Venture, a general partnership; M A
                                                                                     23   Mortenson Company, a Minnesota Corporation;
                                                                                          McCarthy Building Companies, Inc., a Missouri
                                                                                     24   Corporation; United States Fire Insurance
                                                                                          Company, a Delaware Corporation; John Does I-
                                                                                     25
                                                                                          XX, inclusive; and Roe Entities I-XX, inclusive,
                                                                                     26
                                                                                                                Defendants.
                                                                                     27
          Case 2:20-cv-01795-KJD-NJK Document 19
                                              18 Filed 12/29/20
                                                       12/28/20 Page 2 of 2
                                                                          3




 1         IT IS HEREBY STIPULATED by the parties, by and through their
 2 undersigned counsel of record, pursuant to LR IA 6.1, that Defendants Raydeo

 3 Enterprises, Inc., Mortenson-McCarthy Las Vegas Stadium, M A Mortenson

 4 Company and McCarthy Building Companies, Inc., shall have up to and including

 5 January 15, 2021 within which to answer or otherwise respond to the Complaint.

 6 Defendants Mortenson-McCarthy Las Vegas Stadium, M A Mortenson Company

 7 and McCarthy Building Companies, Inc. were served on October 13, so their

 8 responses would be due on November 3. Raydeo Enterprises, Inc. was served on
 9 October 29, so its response would be due on November 19.

10         Good cause exists to extend the time within which to file a responsive
11 pleading because the parties are actively engaged in settlement negotiations to

12 resolve this case in its entirety. The requested extension will provide the parties

13 with the opportunity to finalize their negotiations. This is the third stipulation to

14 extend the time by which Defendants must answer the complaint.

15 IT IS SO ORDERED.
          Dated this 28th day of December, 2020.
16 C
   Dated:       JAMES
          December
     HRISTENSEN    29,&2020
                        MARTIN             HUTCHISON & STEFFEN LLC
17 By:/s/ Laura J. Wolff          _________________________
                                           By: /s/ Jeffrey R. Hall
   Laura J. Wolff, Esq. (6869)    United States Magistrate
                                           Jeffrey R. Hall, Judge
                                                            Esq. (9572)
18
   Daryl E. Martin, Esq. (6735)            Peccole Professional Park
19 7440 W. Sahara Avenue                   10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89117                 Las Vegas, Nevada 89145
20 Tel: (702) 255-1718                     Tel: 702-385-2500
   Fax: (702) 255-0871                     Fax: 702-385-2086
21 Email: ljw@cjmlv.com;
                                           Email: jhall@hutchlegal.com
   dem@cjmlv.com                           Attorney for Raydeo Enterprises, Inc.
22
   Attorneys for Plaintiffs
23 ///

24 ///

25 ///

26 ///
27 ///

                                              -2-
